ORDER

PER CURIAM.
Claimant appeals the denial of her claim for workers’ compensation and her claim against the Second Injury Fund by the Labor and Industrial Relations Commission (Commission). The Administrative Law Judge (ALJ) found that claimant had failed to prove that her injury arose out of and in the course of employment, and the Commission adopted the findings and conclusions of *478the ALJ. We affirm. The findings of the Commission are supported by competent and substantial evidence on the whole record. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).